John D. Bennett, S.
In this proceeding the decedent’s widow has objected to the account’s failure to set apart certain assets as exemptions to which she claims to be entitled under section 200 of the Surrogate’s Court Act.
The failure of the respondent-widow to assert her rights within six years from the date of death of her husband is an effective bar to the enforcement of such rights (Matter of Campbell, 96 App. Div. 561; Matter of Driscoll, 12 Misc 2d 427; Matter of Goldman, 158 Misc. 497; Matter of Bettiga, 46 N. Y. S. 2d 159). Her objections are accordingly dismissed.